Citation Nr: 1635937	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chronic eye infections and psoriasis.  Additional evidence was submitted and these denials were confirmed and continued in a June 2011 rating decision.  The Veteran's notice of disagreement was received in June 2011.  Thereafter, a statement of the case was issued in June 2012 and the Veteran perfected his appeal with a June 2012 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file.

In November 2014, the Board remanded this case for further development.

In a July 2015 rating decision, the Veteran was awarded service connection for blepharitis with chronic allergic conjunctivitis.  This constitutes a full grant of the benefit sought with regard to the Veteran's eye disability claim.  As such, that issue is no longer before the Board.  The Veteran has since filed a claim for an increased evaluation for this disability but it has not yet been addressed by the RO and is not before the Board.


FINDING OF FACT

1.  The Veteran served aboard a ship that operated in the inland waterways of the Republic of Vietnam during the Vietnam Era.

2.  The Veteran's current skin disability is not a condition for which service connection is presumed for herbicide-exposed veterans.

3.  The competent and credible evidence of record indicates that the Veteran's current skin disability is not related to his active service or any injuries therein, to include exposure to herbicides and/or exposure to chemicals in Project Shipboard Hazard and Defense (SHAD).


CONCLUSION OF LAW

The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in July 2015.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes and complies with the November 2014 remand instructions.  Additionally, VA obtained additional military personnel records, including those showing the dates of the Veteran's service aboard the U.S.S. Herbert J. Thomas.  Thus VA has complied with the November 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Analysis

The Veteran is seeking service connection for a skin disability, which he believes was a result of exposure to herbicides or participation in Project Shipboard Hazard and Defense (Project SHAD) upon the U.S.S. Herbert J. Thomas.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

The Veteran is presumed exposed to herbicides through his service aboard the U.S.S. Herbert J. Thomas along inland waterways in Vietnam.  A veteran, who during active service served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran's service records confirm that he served aboard the U.S.S. Herbert J. Thomas from April 1965 to March 1967.  The Veteran has submitted evidence that this ship operated in the Mekong River Delta in December 1966.  Thus, the Veteran has established his service aboard a ship that operated in the inland waterways of the Republic of Vietnam during the Vietnam Era.

Certain disorders, including chloracne and porphyria cutanea tarda, are presumed to have been incurred in service if the Veteran is found to have been exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  In this case, the record does not show and the Veteran does not argue that his current skin condition is chloracne, any other acneform disease, or porphyria cutanea tarda.  Thus, as the Veteran's claimed disability is not among those listed in 38 C.F.R. § 3.309(e), presumptive service connection is not warranted.

Next the Board has considered whether service connection is warranted on a direct basis.  Direct service connection requires a showing of "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Veteran has a current diagnosis of psoriasis and seborrheic keratosis/dermatitis, which were first diagnosed in October 1997 and November 2012 respectively.  See e.g., June 2015 VA examination.  As noted above, he is presumed exposed to herbicides.  Likewise, Department of Defense Fact Sheets show that this Veteran's service placed him onboard during Project SHAD, particularly during Purple Sage and Scarlett Sage.  Thus, the Veteran's exposure to the chemical warfare test agent methylacetoacetate (used in Purple Sage) and to the biological tracer Bacillus globigii (used in Scarlett Sage) is conceded.  Thus, the first two requirements for direct service connection are met.

The remaining question is whether the record establishes a medical nexus between the Veteran's current skin conditions and his active duty military service.  To this end, the Veteran underwent a July 2015 VA examination.  This examiner found that the Veteran's current skin disability was less likely than not related to active military service, to include exposure to herbicides or exposure to chemicals used in Project SHAD.  With regard to herbicide exposure, this examiner noted that there was no peer review medical literature which supported a causal relationship between exposure to herbicides/agent orange and psoriasis and instead psoriasis was associated with risk factors including genetic predisposition, smoking, obesity, and medications.  Likewise there was no peer review medical literature which supported the development of seborrheic keratosis/dermatitis 45 years after exposure to an herbicide/Agent Orange.  With regard to the chemicals used in Project SHAD, this examiner noted that of those chemicals, methyacetoacetate was a known skin irritant and treatment for exposure to it included flushing skin with plenty of water for at least fifteen minutes while removing contaminated clothing and shoes; wash clothing before reuse.  Nevertheless, there was no peer review medical literature which supported a causal relationship between exposure to a skin irritant and psoriasis.  Likewise there was no peer review medical literature which supported the development of seborrheic keratosis/dermatitis 45 years after exposure to a skin irritant.  The record does not contain a positive medical nexus opinion.

To the extent that the Veteran has argued either that his skin disability was caused by exposure to either herbicides or the chemicals used in Project SHAD, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  In this case, the Veteran has not reported a specific incident of exposure wherein he immediately noted the onset of his skin disability.  Thus, the evidence of record does not suggest that the Veteran's skin disability began in the type of immediately observable cause and effect manner contemplated in Jandreau.  As such, the Veteran is not competent to provide a lay etiological opinion on this disability.  Thus, there is no competent and credible evidence to counter the July 2015 examiner's well-reasoned negative opinion.


Based on the above, the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection for a skin disability is not warranted.


ORDER

Service connection for a skin disability is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


